DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/07/2021.
Claims 1-24, 26-35 are pending.

Response to Arguments
Arguments regarding the 35 USC 103 rejection have been considered but are found unpersuasive. 
Applicant argues that Folco-McGee does not render obvious “the pool of network communication resources separately coupled with each individual network communication resource through a switch.” The examiner respectfully disagrees. 
The specification does not provide support for “a pool of network communication resources” which is interpreted as a collection of network communication resources. 
It is indefinite what is meant by a “the pool of network communication resources separately coupled with each individual network communication resource through a switch” because each individual network communication resource is included in the pool 
McGee teaches the pool of network communication resources separately coupled with each individual network communication resource in the pool of network communication resources through a switch (fig. 2B, [0043], [0045], each NIC in the plurality of NICs has separate 2 ports that can be connected to a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-24, 26-35 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

In each independent claim 1, 15, 26, 29, it is indefinite what is meant by a “the pool of network communication resources separately coupled with each individual network communication resource through a switch” or “the pool of NICs to be separately 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 12, 15-17, 19-23, 26-35 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Folco et al. (US 2014/0373010, “Folco”) in view of McGee et al. (US 2006/0029097, “McGee”).

For claim 1, Folco discloses a resource manager server (fig. 1, resource planner) comprising:
a processor circuit (fig. 5, [0022]) to:
resources on servers such as I/O (network interface cards or NICs) are allocated to each virtual machine (VM or compute device), [0041], the NICs are distinct or from one another, a pool of ten NICs in 3 allocations of 2 NICS, 3 NICs, and 5 NICs), 
obtain telemetry data indicative of a utilization of the allocated set portion of network communication resources while the compute device executes the workload ([0028], I/O utilization 236 tracks the utilization of I/O devices (i.e. network interface cards (NICs) in server 120 that are allocated to virtual machine 230 over a given time period, and compared to resource limitation 238) ([0028], Resource limitation 238 is a resource utilization threshold associated with the resources allocated to virtual machine 230 that indicates when a resource is being over utilized. If a resource's utilization (i.e. CPU utilization 234, memory utilization 235, and I/O utilization 236) exceeds resource limitation 238, then virtual machine resource usage 232 tracks that the resource is over-utilized);
adjust, through the device, an amount of network communication resources included in the allocated portion of network communication resources based on the utilization of the allocated portion indicated in the obtained telemetry data (fig. 4A, 4B, [0039], if I/O utilization of a VM is determined to be over-utilized or over a threshold, NICs are reallocated to the VM).
Folco does not disclose the compute device hosts circuitry to execute a workload; the pool of network communication resources separately coupled with each individual network communication resource in the pool of network communication 
McGee discloses the compute device hosts circuitry to execute a workload (fig. 5A, 6, each of the network teams processes sent and receives packets, each network team includes at least one device with circuitry (fig. 2B, [0039], [0058], for example, devices 222 and 224 belong to team 200c);
the pool of network communication resources separately coupled with each individual network communication resource in the pool of network communication resources through a switch (this limitation is indefinite as in the 35 USC 112(b) rejection and is interpreted to mean that each individual network communication resource is separately coupled to each other. McGee teaches in fig. 2B, [0043], [0045], that each NIC in the plurality of NICs have separate 2 ports that can be connected to a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7)
each network communication resource in the pool of network communication resources capable of separately coupling with the compute device through the switch (fig. 2B, [0043], [0045], that each NIC in the plurality of NICs have separate 2 ports that can be connected to physical nodes in a VLAN via a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply McGee’s teachings of physical devices network resource allocation to Folco’s teachings in order to expand Folco’s teachings to physical 

For claim 2, Folco-McGee discloses the processor circuit to provide threshold data indicative of a utilization threshold to the allocated portion of network communication resources, and wherein to adjust the amount of network communication resources is based on the obtained telemetry data including at least one notification from the allocated portion of network communication resources indicative of whether the utilization threshold is presently satisfied (Folco, [0030], resource management program 300 receives utilization information and workload information corresponding to one or more virtual machines. Resource management program 300 is constantly monitoring utilization of resources associated with virtual machines 122, 132 and 142, and storing the received data in storage device 112. The received utilization information includes an amount that each resource of a virtual machine is utilized (e.g., a percentage) at a given time compared to a limitation of the resource).

For claim 3, Folco-McGee discloses the at least one notification indicates that the utilization does not satisfy the utilization threshold, wherein the at least one notification was generated by one or more telemetry logic units of one or more network interface controllers included in the allocated portion of network communication resources (Folco, [0030], resource management program 300 receives utilization information and workload information corresponding to one or more virtual machines, such as I/O utilization of network interface cards in fig. 4A, 4B).

For claim 6, Folco-McGee discloses the pool of network communication resources includes multiple network interface controllers, wherein to adjust the amount of network communication resources included in the allocated portion of network communication resources comprises to increase a number of network interface controllers in the allocated portion (Folco, fig. 4A, 4B, [0041], [0042], increasing NICs for VM 402, 404).

For claim 7, Folco-McGee discloses the pool of network communication resources includes multiple network interface controllers, wherein to adjust the amount of network communication resources included in the allocated portion of network communication resources comprises to decrease a number of network interface controllers in the allocated portion (Folco, fig. 4A, 4B, [0041], [0042], decreasing NICs for VM 406).

For claim 8, for the same rationale in claim 1, Folco-McGee discloses the processor circuit is further to allocate a second portion of network communication resources from the pool of network communication resources to second compute device separately coupled with the switch (Folco, fig. 4A, 4B, [0041], [0042], decreasing NICs for VM 406 and increasing NICs for VM 402, 404, fig. 1, resource planner distinct from the compute devices) 
Folco does not teach each network communication resource in the pool of network communication resources also capable of separately coupling with the second 
McGee teaches each network communication resource in the pool of network communication resources also capable of separately coupling with the second compute device through the switch (McGee, fig. 2B, [0043], [0045], each NIC in the plurality of NICs have separate 2 ports that can be connected to a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7, nodes in VLAN B connected to NICs via ports 1, 2), the second compute device to host second circuitry to execute a second workload (McGee, fig. 2B, [0046], second compute device is a second team of devices, distinct from the NICs and the first compute device/first team of compute devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply McGee’s teachings of physical devices network resource allocation to Folco’s teachings in order to expand Folco’s teachings to physical compute devices for one skilled in the art can see the similarity of monitoring utilization of resources and adjusting resources of virtual or physical devices.

For claim 34, for the same rationale in claim 8, Folco-McGee discloses wherein the processor circuit is further to reallocate the decreased number of network interface controllers previously allocated to the compute device to a second compute device (Folco, claim 5, number of NICs allocated to under-utilized compute devices is reduced and transferred to over-utilized compute devices) separately coupled with the switch (Folco, fig. 1, resource planner distinct from the compute devices) and the pool of NIC pool 100 is separate from compute devices such as devices 222, 230).

For claim 9, Folco-McGee discloses to allocate the portion of network communication resources from the pool of network communication resources comprises to allocate a first portion of a total network communication capacity of a network interface controller included in the pool of network communication resources to the compute device (Folco, fig. 4A, 4B, [0041], [0042], allocate a portion of total NICs to each compute device).

For claim 11, Folco-McGee discloses to obtain the telemetry data comprises to obtain the telemetry data from the compute device (Folco, fig. 2, utilization data from the VMs).

For claim 12, Folco-McGee discloses to obtain the telemetry data comprises to obtain the telemetry data from one or more network interface controllers included in the pool of network communication resources (Folco, fig. 2, utilization data from the VM I/O devices or NICs).

Claims 15-17, 20-23, 35 are rejected for the same rationales in claims 1-3, 6-9, 34.



For claim 29, Folco discloses one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a system (fig. 1, resource planner) to:
allocate one or more network interface controllers (NICs) to a compute device to execute a workload (fig. 1, 2, 4A, [0041], resources on servers such as I/O (network interface cards or NICs) are allocated to each virtual machine (VM or compute device)), the one or more NICs included in a pool of NICs ([0041], the NICs are distinct or from one another, a pool of ten NICs in 3 allocations of 2 NICS, 3 NICs, and 5 NICs); and
obtain telemetry data that indicates a utilization of the allocated one or more NICs while the circuitry executes the workload ([0028], I/O utilization 236 tracks the utilization of I/O devices (i.e. network interface cards (NICs) in server 120 that are allocated to virtual machine 230 over a given time period, and compared to resource limitation 238) ([0028], Resource limitation 238 is a resource utilization threshold associated with the resources allocated to virtual machine 230 that indicates when a resource is being over utilized. If a resource's utilization (i.e. CPU utilization 234, memory utilization 235, and I/O utilization 236) exceeds resource limitation 238, then virtual machine resource usage 232 tracks that the resource is over-utilized); and
adjust, through the switch, a number of NICs included in the allocated one or more NICs based on the utilization indicated in the obtained telemetry data (fig. 4A, 4B, [0039], if I/O utilization of a VM is determined to be over-utilized or over a threshold, NICs are reallocated to the VM).

McGee discloses the compute device hosts circuitry to execute a workload (fig. 5A, 6, each of the network teams processes sent and receives packets, each network team includes at least one device with circuitry (fig. 2B, [0039], [0058], for example, devices 222 and 224 belong to team 200c), the pool of NICs located remote to the compute device (fig. 2B, NIC pool 100 is separate from compute devices such as devices 222, 230);
the pool of NICs to be separately coupled with each NIC in the pool of NICs through a switch (this limitation is indefinite as in the 35 USC 112(b) rejection and is interpreted to mean that each individual network communication resource is separately coupled to each other. McGee teaches in fig. 2B, [0043], [0045], that each NIC in the plurality of NICs have separate 2 ports that can be connected to a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7), each NIC in the pool of NICs also capable of separately coupled coupling with the compute device through the switch (fig. 2B, [0043], [0045], that each NIC in the plurality of NICs have separate 2 ports that can be connected to physical nodes in a VLAN via a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7)


For claim 30, Folco-McGee discloses the plurality of instructions, when executed, further cause the system to: provide threshold data indicative of a utilization threshold to the allocated one or more NICs, and wherein to adjust the number of NICs is based on the obtained telemetry data including at least one notification from the allocated one or more NICs indicative of whether the utilization threshold is presently satisfied (Folco, [0030], resource management program 300 receives utilization information and workload information corresponding to one or more virtual machines. Resource management program 300 is constantly monitoring utilization of resources associated with virtual machines 122, 132 and 142, and storing the received data in storage device 112. The received utilization information includes an amount that each resource of a virtual machine is utilized (e.g., a percentage) at a given time compared to a limitation of the resource).

For claim 32, Folco-McGee discloses to adjust the number of NICs included in the allocated one or more NICs comprises to decrease the number of NICs included in the allocated one or more NICs (Folco, claim 5, number of NICs allocated to under-utilized compute devices is reduced and transferred to over-utilized compute devices).

For claim 33, for the same motivation in claim 29, Folco-McGee discloses the plurality of instructions to further cause the system to reallocate the decreased number of NICs previously allocated to the compute device to a second compute device (Folco, claim 5, number of NICs allocated to under-utilized compute devices is reduced and transferred to over-utilized compute devices) 
McGee discloses each NIC in the pool of NICs also capable of separately coupling with the second compute device through the switch (McGee, fig. 2B, [0043], [0045], each NIC in the plurality of NICs have separate 2 ports that can be connected to a switch, for example, physical nodes in VLAN A are allocated separately coupled ports from 3 NICs via ports 3, 4, 5, 7, nodes in VLAN B connected to NICs via ports 1, 2),
the second compute device to host second circuitry to execute a second workload, wherein the pool of NICs is located remote to the second compute device (McGee, fig. 2B, NIC pool 100 is separate from compute devices such as devices 222, 230).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply McGee’s teachings of physical devices network resource allocation to Folco’s teachings in order to expand Folco’s teachings to physical compute devices for one skilled in the art can see the similarity of monitoring utilization of resources and adjusting resources of virtual or physical devices.

Claim(s) 4, 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Folco-McGee in view of Goel et al. (US 2016/0077948, “Goel”).

For claims 4, 18, Folco-McGee does not disclose the processor circuit is further to obtain service level agreement data indicative of the utilization threshold to be satisfied while the circuitry hosted by the compute device executes the workload.
Goel discloses the processor circuit is further to obtain service level agreement data indicative of the utilization threshold to be satisfied while the circuitry hosted by the compute device executes the workload ([0019], threshold may depend on defined workload SLA).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Goel’s teachings of a workload related SLA thresholds to Folco-McGee’s teachings in order to implement a known way to derive resource requirement thresholds from workload SLA.

Claim(s) 5, 10, 19, 24, 31 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Folco in view of McGee and Akyol et al. (US 2010/0115174, “Akyol”).

For claims 5, 19, Folco-McGee discloses to adjust the amount of network communication resources comprises to produce a request to the device to adjust the allocated portion of network communication resources allocated to the compute device (Folco, [0033], a overutilization is sent to the resource planner and the resource planner allocates the resources accordingly).

Akyol discloses the adjusting is done by an expansion bus switch (abstract, fig. 5, [0038], a PCIe bus switch controls switching of resources such as NIC cards 600 to physical machines SIs, [0029], load balancing based on a flow identification tag... to regulate the traffic flow between IO adapters and system images which are sharing the IO adapters).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply a bus switch for allocating resources to compute devices of Akyol to Folco’s teachings in order to manage resource utilization at a bus level inside a server such as ones in fig. 1 of Folco.

For claims 10, 24, 31, Folco-McGee does not disclose the switch comprises a peripheral component interconnect express bus switch. 
Akyol discloses the allocation is through a peripheral component interconnect express bus switch (Akyol, fig. 5, [0038], PCIe bus switch for allocating NIC resources to VM SIs)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply a PCIe bus switch for allocating resources to compute devices of Akyol to Folco’s teachings in order to manage resource utilization at a PCIe bus level inside a server such as ones in fig. 1 of Folco.

Claim(s) 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Folco-McGee in view of Korman et al. (US 2016/0197880, “Korman”).

For claim 13, Folco-McGee does not disclose the resource manager server is communicatively coupled with one or more other resource manager servers to cooperatively adjust the amount of network communication resources of the pool of network communication resources to be separately allocated to a plurality of compute devices and wherein to adjust the amount of network communication resources included in the portion allocated to the compute device comprises the processor circuit to produce a request to a second resource manager server that is communicatively coupled with the switch, the request to indicate need to adjust the amount of network communication resources include in the portion allocated to the compute device.
Korman discloses the resource manager server is communicatively coupled with one or more other resource manager servers to cooperatively adjust the amount of network communication resources of the pool of network communication resources to be separately allocated to a plurality of compute devices and wherein to adjust the amount of network communication resources included in the portion allocated to the compute device comprises the processor circuit to produce a request to a second resource manager server that is communicatively coupled with the switch, the request to indicate need to adjust the amount of network communication resources include in the portion allocated to the compute device ([0030], a second resource manager initiating a resource management request that is to be sent to a first resource manager, “modify an existing resource configuration”).


Claim(s) 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Folco-McGee in view of Kern et al. (US 2010/0115509, “Kern”).

For claim 14, Folco-McGee does not disclose the telemetry data includes physical telemetry data and performance data provided by one or more performance monitor agents, wherein the physical telemetry data includes power utilization data or thermal data.
Kern discloses the telemetry data includes physical telemetry data and performance data provided by one or more performance monitor agents, wherein the physical telemetry data includes power utilization data or thermal data ([0019], underutilization of power in a VM is detected).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kern’s teachings of power telemetry data to Folco’s teachings in order to expand Folco-McGee’s teachings to power resource allocation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEU T HOANG/Primary Examiner, Art Unit 2452